DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine et al. (hereinafter Levine) (U.S. Patent Application Publication # 2015/0365954 A1).
Regarding claim 1, Levine teaches and discloses a wireless backhaul resiliency system incorporating a mesh network ([0026]; figure 1), comprising: 
a first base station (one of eNodeBs, 106a-f, figure 1) utilizing a first mesh network node (106/107, figure 1) for a first wide area network (WAN)/backhaul connection and having a first wireless mesh functionality (figure 1; [0024]; [0025]; [0026]; [0027]; teaches a first network node having a connection/link to the network); and a second base station (another of eNodeBs, 106a-f, figure 1) utilizing a second mesh network node (106/107, figure 1) for a second WAN/backhaul connection and having a second wireless mesh functionality (figure 1; [0024]; [0025]; [0026]; [0027]; teaches a second network node having another connection/link to the network), 
wherein the first base station is configured to detect when the first WAN/backhaul connection fails and fail over to a wireless mesh connection between the first wireless mesh functionality at the first base station and the second wireless mesh functionality at the second base station, thereby forwarding data from the first base station to a core network via the wireless mesh connection, the second mesh network node, and the second WAN/backhaul connection in the event of a failure, and wherein the first WAN/backhaul connection is a wired connection (figure 1; [0024]; [0025]; [0026]; “…X2 interface is also configured to support a mesh network topology for eNodeBs…routing/tunneling enables the eNodeBs to balance traffic load over S1 interfaces and/or provide redundancy in the case of failure of an S1 interface connection/link between an eNodeB macrocell and a corresponding packet switched core backhaul network…”; [0027]; teaches providing backhaul redundancy in case of failure and traffic balancing to another eNodeB, where the backhaul connection is a wired connection).

Regarding claim 2, Levine further teaches wherein the first base station further comprises a routing functionality configured to install a route to the core network based on connectivity of a WAN/backhaul connection (figure 1; [0026]; [0027]; [0028]; teaches the eNodeB comprises routing functionality to route to the core network via the backhaul connections).

Regarding claim 3, Levine further teaches wherein the first and the second base stations are Long Term Evolution (LTE) eNodeBs and wherein the wireless mesh connection is a Wi-Fi connection (figure 1; [0023]; [0024]; LTE eNodeBs and wireless network interconnections).

Regarding claim 4, Levine further teaches wherein the first mesh network node is colocated with the first base station and wherein the second mesh network node is colocated with the second base station (figure 1; [0024]; [0027]; depicts co-location of the eNodeB and the network node).

Regarding claim 6, Levine further teaches wherein the first and the second base stations send and receive X2 protocol messages via the wireless mesh connection between the first wireless mesh functionality at the first base station and the second wireless mesh functionality at the second base station without transiting through the core network (figure 1; [0025]; [0026]; teaches communicating X2 message through the X2 interface).

Regarding claim 7, Levine further teaches wherein the first and the second base station each further comprise two or more radios for wireless mesh functionality (figure 1; [0024]; teaches the eNodeBs comprise radios for wireless communication).

Regarding claim 8, Levine further teaches wherein the first and the second base station are wirelessly coupled to other mesh nodes in a ring topology (figure 1; [0026]; [0034]; teaches the eNodeBs are configured in a mesh network based on alternative network topologies).

Regarding claim 11, Levine further teaches wherein the wireless mesh connection is at least one of an IEEE 802.11a/b/g/n/ac/ad/af/ah Wi-Fi connection, a microwave connection, a Long Term Evolution (LTE) connection, a wireless connection with a frequency between 5.0 and 6.0 GHz, a wireless connection with a frequency between 2.2 and 2.5 GHz, and a wireless connection with a frequency between 20 and 65 GHz (figure 1; [0006]; [0024]; LTE).

Regarding claim 12, Levine teaches and discloses a method, comprising: sending, from a Long Term Evolution (LTE) base station (one of eNodeBs, 106a-f, figure 1), data packets to a core network (108, figure 1) over a wired backhaul connection; identifying a failure of the wired backhaul connection at the LTE base station; setting up a wireless mesh network with another LTE base station (another of eNodeBs, 106a-f, figure 1) (figure 1; [0024]; [0025]; [0026]; [0027]; teaches a first network node having a connection/link to the network); and re-routing data packets at the LTE base station to the core network via the wireless mesh network with the another LTE base station (figure 1; [0024]; [0025]; [0026]; “…X2 interface is also configured to support a mesh network topology for eNodeBs…routing/tunneling enables the eNodeBs to balance traffic load over S1 interfaces and/or provide redundancy in the case of failure of an S1 interface connection/link between an eNodeB macrocell and a corresponding packet switched core backhaul network…”; [0027]; teaches providing backhaul redundancy in case of failure and traffic balancing to another eNodeB).

Regarding claim 13, Levine further teaches detecting a reconnection of the wired backhaul connection at the LTE base station and re-routing data packets at the LTE base station to the core network via the wired backhaul connection (figure 1; [0026]; [0027]; [0028]; teaches the eNodeB comprises routing functionality to route to the core network via the backhaul connections).

Regarding claim 15, Levine further teaches wherein the LTE base station and the another LTE base station send and receive X2 protocol messages between each other via the wireless mesh network (figure 1; [0025]; [0026]; teaches communicating X2 message through the X2 interface).

Regarding claim 16, Levine further teaches wherein the LTE base station and the another LTE base station are configured with two or more radios for wireless mesh functionality (figure 1; [0024]; teaches the eNodeBs comprise radios for wireless communication).

Regarding claim 17, Levine further teaches the LTE base station and the another LTE base station wirelessly coupling to other mesh nodes in a ring topology (figure 1; [0026]; [0034]; teaches the eNodeBs are configured in a mesh network based on alternative network topologies).

Regarding claim 20, Levine further teaches wherein the wireless mesh network is at least one of an IEEE 802.11a/b/g/n/ac/ad/af/ah Wi-Fi connection, a microwave connection, a Long Term Evolution (LTE) connection, a wireless connection with a frequency between 5.0 and 6.0 GHz, a wireless connection with a frequency between 2.2 and 2.5 GHz, and a wireless connection with a frequency between 20 and 65 GHz (figure 1; [0006]; [0024]; LTE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (hereinafter Levine) (U.S. Patent Application Publication # 2015/0365954 A1) in view of Blankenship et al. (hereinafter Blankenship) (U.S. Patent Application Publication # 2007/0264971 A1).
Regarding claim 5, Levine discloses the claimed invention, but may not expressly disclose wherein the first WAN/backhaul connection and the second WAN/backhaul connection are in communication with different network interconnection points for communication with the core network.
Nonetheless, in the same field of endeavor, Blankenship teaches and suggests wherein the first WAN/backhaul connection (one of the physical backhaul link, 106, depicted figures 1-2) and the second WAN/backhaul connection (another one of the physical backhaul link, 106, depicted figures 1-2) are in communication with different network interconnection points for communication with the core network (figures 1-2; [0020]; [0039]; teaches a first and second backhaul links to the network, where the first and second backhaul links are separate interconnections to the network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second backhaul links to the network, where the first and second backhaul links are separate interconnections to the network as taught by Blankenship with the system as disclosed by Levine for the purpose of providing redundancy and resiliency in the network in case of a failure, as suggested by Blankenship.

Regarding claim 14, Levine discloses the claimed invention, but may not expressly disclose wherein the wired backhaul connection and the another LTE base station are in communication with different network interconnection points for communication with the core network.
Nonetheless, in the same field of endeavor, Blankenship teaches and suggests wherein the wired backhaul connection (one of the physical backhaul link, 106, depicted figures 1-2) and the another LTE base station are in communication with different network interconnection points for communication with the core network (figures 1-2; [0020]; [0039]; teaches a first and second backhaul links to the network, where the first and second backhaul links are separate interconnections to the network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second backhaul links to the network, where the first and second backhaul links are separate interconnections to the network as taught by Blankenship with the system as disclosed by Levine for the purpose of providing redundancy and resiliency in the network in case of a failure, as suggested by Blankenship.

Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (hereinafter Levine) (U.S. Patent Application Publication # 2015/0365954 A1) in view of Dayama (U.S. Patent Application Publication # 2007/0030809 A1).
Regarding claim 9, Levine discloses the claimed invention, but may not expressly disclose wherein the first mesh network node is configured to fail over to at least one wireless mesh connection based on an ordered pre-configured list of wireless mesh connections.
Nonetheless, in the same field of endeavor, Dayama teaches and suggests wherein the first mesh network node is configured to fail over to at least one wireless mesh connection based on an ordered pre-configured list of wireless mesh connections ([0024]; [0034]; [0035]; teaches when a failure or disruption occurs with the backhaul path, an alternate backhaul path is determined based on a pre-configured ranking of available, alternate backhaul paths).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alternate backhaul path is determined based on a pre-configured ranking of available, alternate backhaul paths as taught by Dayama with the system as disclosed by Levine for the purpose of providing redundancy and resiliency in the network in case of a failure, as suggested by Dayama.

Regarding claim 10, Levine discloses the claimed invention, but may not expressly disclose wherein the first mesh network node is configured to fail over to the wireless mesh connection at the second mesh network node based on a geographic proximity between the first mesh network node and the second mesh network node.
Nonetheless, in the same field of endeavor, Dayama teaches and suggests wherein the first mesh network node is configured to fail over to the wireless mesh connection at the second mesh network node based on a geographic proximity between the first mesh network node and the second mesh network node ([0023]; [0024]; [0034]; teaches when a failure or disruption occurs with the backhaul path, an alternate backhaul path is determined based on a metric, such as location of the network nodes).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alternate backhaul path is determined based on a metric, such as location of the network nodes as taught by Dayama with the system as disclosed by Levine for the purpose of providing redundancy and resiliency in the network in case of a failure, as suggested by Dayama.

Regarding claim 18, Levine discloses the claimed invention, but may not expressly disclose the LTE base station failing over to at least one wireless mesh connection based on an ordered pre-configured list of wireless mesh connections.
Nonetheless, in the same field of endeavor, Dayama teaches and suggests the LTE base station failing over to at least one wireless mesh connection based on an ordered pre-configured list of wireless mesh connections ([0024]; [0034]; [0035]; teaches when a failure or disruption occurs with the backhaul path, an alternate backhaul path is determined based on a pre-configured ranking of available, alternate backhaul paths).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alternate backhaul path is determined based on a pre-configured ranking of available, alternate backhaul paths as taught by Dayama with the system as disclosed by Levine for the purpose of providing redundancy and resiliency in the network in case of a failure, as suggested by Dayama.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (hereinafter Levine) (U.S. Patent Application Publication # 2015/0365954 A1) in view of Lee et al. (hereinafter Lee) (U.S. Patent Application Publication # 2014/0126356 A1).
Regarding claim 19, Levine discloses the claimed invention, but may not expressly disclose the first LTE base station failing over to the second LTE base station based on a geographic proximity between the first LTE base station and the second LTE base station.
Nonetheless, in the same field of endeavor, Lee further teaches and suggests the first LTE base station failing over to the second LTE base station based on a geographic proximity between the first LTE base station and the second LTE base station (figures 1B and 3; [0004]; “…when a primary communication path fails, is interrupted, or is otherwise unavailable, one or more of the wireless access points within proximity of another wireless access point can switch (e.g., failover) to the redundant network…”; [0039]; teaches a wireless access point failing over to another access point based on the proximity between the wireless access points). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wireless access point failing over to another access point based on the proximity between the wireless access points as taught by Lee with the system as disclosed by Levine for the purpose of providing redundancy and load balancing in the network in case of a failure, as suggested by Lee.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-16 of U.S. Patent No. 11/178,558 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  

Instant Application (17/526,826)
U.S. Patent No. 11/178,558 B2
Claim 1
Claim 1
A wireless backhaul resiliency system incorporating a mesh network, comprising: a first base station utilizing a first mesh network node for a first wide area network (WAN)/backhaul connection and having a first wireless mesh functionality; and a second base station utilizing a second mesh network node for a second WAN/backhaul connection and having a second wireless mesh functionality, wherein the first base station is configured to detect when the first WAN/backhaul connection fails and fail over to a wireless mesh connection between the first wireless mesh functionality at the first base station and the second wireless mesh functionality at the second base station, thereby forwarding data from the first base station to a core network via the wireless mesh connection, the second mesh network node, and the second WAN/backhaul connection in the event of a failure, and wherein the first WAN/backhaul connection is a wired connection.
A wireless backhaul resiliency system incorporating a mesh network, comprising: a first base station utilizing a first mesh network node for a first wide area network (WAN)/backhaul connection and having a first wireless mesh functionality; and a second base station utilizing a second mesh network node for a second WAN/backhaul connection and having a second wireless mesh functionality, wherein the first base station is configured to detect when the first WAN/backhaul connection fails and fail over to a wireless mesh connection between the first wireless mesh functionality at the first base station and the second wireless mesh functionality at the second base station, thereby forwarding data from the first base station to a core network via the wireless mesh connection between the first mesh network node and the second mesh network node and the second WAN/backhaul connection in the event of a failure, and wherein when a wireless mesh connection between the first mesh network node and the second mesh network node is not available, then the first mesh network node directs the second mesh network node to activate the wireless mesh connection between the first mesh network node and the second mesh network node and to use this wireless mesh connection between the first mesh network node and the second mesh network node for backhaul by both of the first base station and the second base station in addition to messages between the first mesh node and the second mesh node; wherein the first WAN/backhaul connection is a connection between the first mesh network node and a first physical network interconnect, the first physical network interconnect being in communication with the core network, wherein the second WAN/backhaul connection is a connection between the second mesh network node and a second physical network interconnect, the second physical network interconnect being in communication with the core network and separate from the first physical network interconnect, the second physical network interconnect not being in a data path from the first base station to the core network via the first physical network interconnect; and wherein the first mesh network node is configured to fail over to at least one wireless mesh connection based on an ordered pre-configured list of wireless mesh connections.
Claim 2 is anticipated by claim 2 of the patent.
Claim 3 is anticipated by claim 3 of the patent.
Claim 4 is anticipated by claim 4 of the patent.
Claim 5 is anticipated by claim 1 of the patent.
Claim 6 is anticipated by claim 5 of the patent.
Claim 7 is anticipated by claim 6 of the patent.
Claim 8 is anticipated by claim 7 of the patent.
Claim 9 is anticipated by claim 1 of the patent.
Claim 10 is anticipated by claim 1 of the patent.
Claim 11 is anticipated by claim 8 of the patent.
Claim 12
Claim 10
A method, comprising: sending, from a Long Term Evolution (LTE) base station, data packets to a core network over a wired backhaul connection; identifying a failure of the wired backhaul connection at the LTE base station; setting up a wireless mesh network with another LTE base station; and re-routing data packets at the LTE base station to the core network via the wireless mesh network with the another LTE base station.
A method, comprising: sending, from a first Long Term Evolution (LTE) base station, data packets to a core network over a first backhaul connection; identifying a failure of the first backhaul connection at the first LTE base station; setting up a wireless mesh network, at the first LTE base station, with a second LTE base station; and re-routing data packets at the first LTE base station to the core network via the wireless mesh network with the second LTE base station over a second backhaul connection, and wherein when a wireless mesh connection between the first mesh network node and the second mesh network node is not available, then the first mesh network node directs the second mesh network node to activate the wireless mesh connection between the first mesh network node and the second mesh network node and to use this wireless mesh connection between the first mesh network node and the second mesh network node for backhaul by both of the first base station and the second base station in addition to messages between the first mesh node and the second mesh node; wherein the first backhaul connection is a connection between the first mesh network node and a first physical network interconnect, the first physical network interconnect being in communication with the core network, wherein the second backhaul connection is a connection between the second mesh network node and a second physical network interconnect, the second physical network interconnect being in communication with the core network and separate from the first physical network interconnect, the second physical network interconnect not being in a data path from the first LTE base station to the core network via the first physical network interconnect; and the first LTE base station failing over to at least one wireless mesh connection based on an ordered pre-configured list of wireless mesh connections.
Claim 13 is anticipated by claim 11 of the patent.
Claim 14 is anticipated by claim 10 of the patent.
Claim 15 is anticipated by claim 12 of the patent.
Claim 16 is anticipated by claim 13 of the patent.
Claim 17 is anticipated by claim 14 of the patent.
Claim 18 is anticipated by claim 10 of the patent.
Claim 19 is anticipated by claim 15 of the patent.
Claim 20 is anticipated by claim 16 of the patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 4, 2022